217 P.3d 1158 (2009)
166 Wash.2d 1019
STATE of Washington, Petitioner,
v.
Randy N. LINERUD, a/k/a Frank Cain, Respondent.
No. 83022-3.
Supreme Court of Washington.
September 8, 2009.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, considered at its September 8, 2009, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals, Division One, for reconsideration in light of Supreme Court No. 80704-3, Personal Restraint Petition of Jeffrey Brooks.
For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE